COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-488-CV

IN RE RONALD MICHAEL HILL                                            RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that it has no jurisdiction over the relief requested. Tex. Code

Crim. Proc. Ann. art. 11.07, § 5 (Vernon Supp. 2008) 2 ; Tex. Gov’t Code Ann.

§ 22.221 (Vernon 2004). Accordingly, relator’s petition for writ of mandamus

is dismissed.

                                                   PER CURIAM


PANEL: LIVINGSTON and MCCOY, JJ.

DELIVERED: January 28, 2009



  1
      … See Tex. R. App. P. 47.4.
  2
    … See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding) (providing that applicant may seek 11.07 mandamus
relief only from Court of Criminal Appeals).